DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, in the reply filed on October 17, 2022 is acknowledged.  The traversal is on the ground(s) that amended claim 1 includes a special technical feature that defines over the art, and claims 1-6 are directed to a single inventive concept.  This is not found persuasive as set forth below.

Applicant primarily argues:
“In this paper, claim 1 is amended to recite, in part, "wherein, when the first oxide does not contain Ce, the second oxide contains at least one element selected from the group consisting of Ba, Fe, and Mn or wherein, when the first oxide contains Ce, the second oxide contains Mn." BASF SE does not disclose this configuration of a first oxide and a second oxide wherein the second oxide contains Mn. As such, amended claim 1 includes a special technical feature that defines over the art, and claims 1-6 are directed to a single inventive concept. 

Moreover, the claims of Groups 2 and 3 (i.e., claims 5 and 6, respectively) depend from claim 1 and include all of the features of claim 1 including the special technical features of claim 1. As such, all pending claims are linked as to form a single general inventive concept because there is a technical relationship among these inventions involving the same technical features (i.e., all technical features of claim 1 are present in the other claims). Because the claims of Groups 2 and 3 are in a dependent relationship with claim 1 of Group 1, and the claims of Groups 2 and 3 thus necessarily incorporate all of the features of claim 1, Applicant submits that the finding of lacking of unity of invention is incorrect and respectfully requests reconsideration and withdrawal of the restriction requirement.”

The examiner respectfully traverses as follows:
With respect to Applicant’s traversal of the restriction requirement, Applicant’s remarks are based on the presently amended claims having a technical feature not taught by the references cited in the restriction requirement set forth in the previous Office action.  However, the restriction requirement was properly made with respect to the claims presented at the time of the previous Office action (i.e., the claims as originally presented) and Applicant has not presented any arguments directed to the original claims.  Also, even with respect to the newly amended claims, Groups I to III still lack the same or corresponding special technical features because the groups do not make a contribution over the prior art in view of Erdenee et al. (“Lanthanum-Based Perovskite-Type Oxides La1-xCexBO3 (B = Mn and Co) as Catalysts: Synthesis and Characterization”, 2017) (Erdenee) as set forth below.

Erdenee teaches the synthesis of lanthanum-based perovskite-type oxides (Title) and examination of their catalytic activity on dehydrogenation propane reaction (i.e. produces propylene, an olefin) p. 2, Col. 1, lines 5-7) (i.e. dehydrogenating catalyst for production of an olefin).
 Erdenee teaches the synthesis of perovskite oxides (i.e. a composite oxide) and synthesized samples having the formula La1-xCexMnO3 (p. 2, 2.1 – Synthesis of the Perovskite) (i.e., a dehydrogenating catalyst for production of an olefin). 
Erdenee further teaches working examples of the catalyst with the composition LaMnO3 and La0.6Ce0.4MnO3 (Table 2, Sample La1-xCexMnO3 where x = 0, 0.4) (i.e. a composite oxide that contains a mixture that contains a first oxide and a second oxide, wherein the first oxide contains La and does not contain Ce, the second oxide contains at least one element selected from the group consisting of Ba, Fe, Mn, or wherein, when the first oxide contains Ce, the second oxide contains Mn and does not contain Ba).
The requirement is still deemed proper and is therefore made FINAL.

Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 17, 2022.

Information Disclosure Statement
The information disclosure statement filed 12/15/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPLs #2 to #4 listed in the information disclosure statement filed 12/15/2020 do not include date of publication.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 is objected to because of the following informality:
In order to provide further clarity, it is suggested to amend "for production of an olefin, comprising, as a catalyst component," to "as a catalyst component for production of an olefin, comprising" or to "for production of an olefin, comprising" in line 1-2 of claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim 4 recites "perovskite-type". The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). It is advised to delete "-type" in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erdenee et al. (“Lanthanum-Based Perovskite-Type Oxides La1-xCexBO3 (B = Mn and Co) as Catalysts: Synthesis and Characterization”, 2017) (Erdenee).

In regards to claim 1, Erdenee teaches the synthesis of lanthanum-based perovskite-type oxides (Title) and examination of their catalytic activity on dehydrogenation propane reaction (i.e. produces propylene, an olefin) (p. 2, Col. 1, lines 5-7) (i.e. dehydrogenating catalyst for production of an olefin).
 Erdenee teaches the synthesis of perovskite oxides (i.e. a composite oxide) and synthesized samples having the formula La1-xCexMnO3 (p. 2, 2.1 – Synthesis of the Perovskite) (i.e., a dehydrogenating catalyst for production of an olefin). 
Erdenee further teaches working examples of the catalyst with the composition LaMnO3, La0.8Ce0.2MnO3 and La0.6Ce0.4MnO3 (Table 2, Sample La1-xCexMnO3 where x = 0, 0.2, 0.4) (i.e. a composite oxide that contains a mixture that contains a first oxide and a second oxide, wherein the first oxide contains La and does not contain Ce, the second oxide contains at least one element selected from the group consisting of Ba, Fe, Mn, or wherein, when the first oxide contains Ce, the second oxide contains Mn and does not contain Ba).

In regards to claim 2, Erdenee teaches the dehydrogenating catalyst as set forth in claim 1, wherein the LaMnO3 has a specific surface area of 19.28 m2/g, La0.8Ce0.2MnO3 has a specific surface area of 27.26 m2/g, and La0.6Ce0.4MnO3 has a specific surface area of 20.32 m2/g, which fall within the claimed range (Table 2, Sample La1-xCexMnO3 where x = 0, 0.2, 0.4) (i.e., the dehydrogenating catalyst has a specific surface area of 5 m2/g to 80 m2/g).

In regards to claim 3, Erdenee teaches the dehydrogenating catalyst as set forth in claim 1, wherein LaMnO3 has a crystallite size of 22.7nm and La0.6Ce0.4MnO3 has a crystallite size of 27.9 nm, which fall within the claimed range (Table 2, Sample La1-xCexMnO3 where x = 0, 0.4) (i.e., the composite oxide or the first oxide has a crystallite size of 20 nm to 75 nm).

In regards to claim 4, Erdenee teaches the dehydrogenating catalyst as set forth in claim 1, wherein the catalyst is a perovskite (Title; Abstract) (i.e. the composite oxide is a perovskite-type oxide).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kikuchi et al. (US 2011/0178350 A1) teaches a catalyst used in a process for preparation of alkenyl aromatic compounds, such as La0.8Ba0.2Mn0.6O3-𝛿 and with the composition La0.8Ba0.2Mn0.6Fe0.4O3-𝛿 (Abstract; [0069]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catriona Corallo whose telephone number is (571)272-8957. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732